DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/235,230 filed on 12/28/2018.

Claims Status
2.	This office action is based upon claims received on 12/28/2018 subject to a restriction requirement, and an applicant Response to Election/Restriction filed 02/16/2021, which replace all prior submitted versions of the claims.
- Claims 1-20 submitted 12/28/2018 were restricted.
- Claims 8-14, 15-20 were elected by applicant with traverse (Group II of restriction requirement) and are pending.  Examiner’s response to applicant’s election with traverse are addressed below (See  “Response to Arguments/Remarks - Election/Restrictions” Section).
- Claims 8, 9, 14, 15, 16 are rejected.
- Claims 10-13, 17-20 are objected.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 12/28/2018, 02/19/2020, 02/16/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks - Election/Restrictions
5.           Applicant's election with traverse of Claim 8-14, 15-20 (group II) in the reply filed on 02/16/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner failed to address the second part of the test set forth in § 803, namely that the Examiner must demonstrate that there would be a "serious burden" on examining the restricted inventions together.  
This is not found persuasive because, applicant's remarks acknowledge that the inventions are independent per the requirements for a proper restriction and are drawn to a separate PE device and an Access node, and the examiner respectfully contends that applicant's remark's further support and reiterate the prior office action's reason's for restriction indicating that the identified separate inventions are related inventions directed to related processes, and are related as subcombinations disclosed as usable together in a single combination, as conveyed in the restriction office action. Furthermore, as indicated in the previous office action, the "Restriction for examination purposes is proper because all the inventions listed in this action are independent or distinct for the reasons given", and "there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A.	the inventions have acquired a separate status in the art in view of their different classification.  With this regard, the Restriction requirement notes that Group I. Claims 1-7, drawn to A method, are classified in H04L12/4666, H04L 12/4641, and Group II. Claim 8-14, 15-20, drawn to A method and An access node of an access network , are classified in H04L12/2856, H04L 45/28, which satisfies different classification.
B.	the inventions have acquired a separate status in the art due to their recognized divergent subject matter.  With this regard examiner requests reference be made of the reasons for distinctness or reasons why inventions are independent or distinct as noted in the restriction  have a materially different design, mode of operation, function, or effect, in that: 
invention I. (Claim 1) performs "marking, by the PE device and in response to determining that connectivity from the PE device to the EVPN instance is lost, a customer-facing interface for the L2 circuit of the PE device as having a down status;" which is different from invention II. (claim 8),  
and alternately,  invention II. (Claim 8) performs "and updating the access node to send traffic on a second L2 circuit that connects a second PE device of the plurality of PE devices", which is different from invention I. (Claim 1) ".  
Furthermore as noted in the restriction requirement, " In the instant case, subcombination II. has separate utility such as  "and update the access node to send traffic on a second L2 circuit that connects a second PE device of the plurality of PE devices ". Alternately,  subcombination I. (Claim 1) has separate utility such as "marking, by the PE device and in response to determining that connectivity from the PE device to the EVPN instance is lost, a customer-facing interface for the L2 circuit of the PE device as having a down status".   
As such, at least for the reasons noted, the Examiner respectfully contends that one or more reasons satisfying a search burden are met .
The requirement is still deemed proper and is therefore made FINAL.
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102

basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

7.	Claims 8, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et. al (US-20160191374-A1) referenced hereafter as "Singh" in view of Brissette et. al (US-20190356599-A1) referenced hereafter as " Brissette ".

Regarding Claim 8, Singh teaches: A method comprising: 
receiving, by a node of a network, interface status information of a first PE device of a plurality of PE devices, wherein the interface status information includes information specifying status of a customer-facing interface for a first layer 2 (L2) circuit that connects the first PE device and the node (Singh – See FIG. 3 & ¶0056 (lines 13-19) PE router 10A unable to forward data from CE router/Layer 2 switch 8B (NOTE: or node 8B) to the core network through PE router 10D; ¶0057 (lines 1-17) PE router 10A configured to send a LACP OOS message to CE router/Layer 2 switch 8B (or node 8B) in response to detecting a core network link failure 16D, informing and instructing router/layer2 node 8B of the failure and instructing to no longer send data to PE router 10A (NOTE: Status of customer facing L2 circuit); NOTE: CE router/L2 or node 8B receives message with status of PE device 10A, being unable forward to core PE device 10D, as well as provides interface status for customer facing L2 circuit between node 8B and PE device 10A),
determining, by the node and in response to receiving the interface status information of the first PE device, that the customer-facing interface for the first L2 circuit as having a down status (Singh - ¶0057 (lines 1-17) PE router 10A configured to send a LACP OOS message to CE router/Layer 2 switch 8B in response to detecting a core network link failure 16 D, informing and instructing router/layer2 node 8B of the failure and instructing to no longer send data to PE router 10A; NOTE: CE router/L2 or node 8B receives LACP OOS message from PE device 10A indicating core network failure and instructing to no longer send data to PE router 10A – or Status of 16G between PE 10A and node 8A is down);
and updating the node to send traffic on a second L2 circuit that connects a second PE device of the plurality of PE devices (Singh -¶0057 (lines 10-15) In response to LACP OOS message from PE router 10A,  CE router/Layer 2 switch or node 8B removes PE router 10A from the lag and diverts traffic to other working MH PEs 10B, 10C  of Ethernet segment 14; NOTE – Node 8B updates node to send traffic on a second L2 circuit to a second PE out of a plurality of PE devices).
Singh Does not appear to explicitly disclose or strongly suggest: 
An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices; 
wherein the access node is multi-homed to the plurality of provider edge (PE) devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment;
Brissette discloses: An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices (Brissette – See FIG. 2 shows access network node 232 multi homes to core edge nodes 222 & 238; FIG. 3: shows access nodes 343 and 344 both multi homed to PE nodes 360 and 36);
wherein the access node is multi-homed to the plurality of provider edge (PE) devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment (Brissette – See FIG. 2 shows access network node 232 multi-homed to core edge nodes 222 & 238; FIG. 3: shows access nodes 343 and 344 both multi-homed to PE nodes 360 and 365; ¶0026 (lines1-7): a network device (or network) is multi-homed to a group of two or more core edge nodes, with all (or at least, more than one) of the core edge nodes belonging to such a redundancy group forwarding network traffic to/from the multi-homed network device (or network) for a given VLAN (at least with regard to known unicast traffic(NOTE: Multi-homed configuration between AN and PE devices); FIG. 2 & ¶0035 (lines 1-9 ) Core network 200 employs Ethernet VPN (EVPN) facilitating network communications in core network 220 and access networks 210 and 215 (e.g., a VPN between edge node 250 and 260) supporting Layer 2 VPN services (NOTE: EVPN connecting PE devices); ¶0036 (lines 10-19) Access nodes facilitate Ethernet packet tunneling via EVPN to allow end to end CE to CE connections; ¶0043 (lines 16-20) network paths 380 and 390 provide connectivity for one Ethernet Segment, and network communications paths 382 and 392 provide connectivity for another Ethernet Segment (NOTE: EVPN instance reachable by Ethernet segments connecting PE to AN); NOTE: access node in access network multi-homed to a core network edge node or PE device, where core network implements EVPN facilitating L2 Ethernet communication between two separate access networks connected to EVPN via Ethernet segments);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh with teachings of Brissette, since it enables performing intentional blocking to prevent loops in the ethernet segment including provider edge node (Brissette  – ¶0046).

Regarding Claim 14, Singh in view of Brissette teaches: The method of claim 8, 
furthermore Brissette discloses: further comprising: receiving, by the access node, traffic from a customer edge (CE) device connected to the access node (Brissette – See FIG. 3 & ¶0038 (lines 1-7), ¶0041 (lines 1-11) customer edge node connected to access node 340 and via access node 340 to access node 343; NOTE: Customer edge node connected for communication (receive/transmit) with connected Access node ); 
and forwarding, by the access node, the traffic on the second L2 circuit to the second PE device (Brissette – See FIG. 3 ¶0038 (lines 1-7), ¶0041 (lines 1-11): customer edge node connected to access node 340 and via access node 340 to access node 343, and furthermore connected via access node 343 to Provider edge nodes 360 and 365; NOTE: Customer edge node connected for communication (receive/transmit) with connected Access node further connected for communication with PE node ).  

Regarding Claim 15, Singh teaches: A node of a network that is multi-homed to a plurality of provider edge (PE) devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment, 
comprising: 
a memory (Brissette – See FIG. 10 –¶0092 systems implemented via variety of computer systems and networks -  Memory, storage, etc. ); 
and one or more processors coupled to the memory (Brissette – See FIG. 10 ¶0092 systems implemented via variety of computer systems and networks  – Processor 1014  disclosed), 
wherein the one or more processors are configured to: receive interface status information of a first PE device of the plurality of PE devices, wherein the interface status information includes status information on a customer-facing interface for a first layer 2 (L2) circuit that connects the first PE device and the access node (Singh – See FIG. 3 & ¶0056 (lines 13-19) PE router 10A unable to forward data from CE router/Layer 2 switch 8B or node 8B to the core network through PE router 10D; ¶0057 (lines 1-17) PE router 10A configured to send a LACP OOS message to CE router/Layer 2 switch 8B in response to detecting a core network link failure 16 D, informing and instructing router/layer2 node 8B of the failure and instructing to no longer send data to PE router 10A; NOTE: CE router/L2 node 8B receives message with status of PE device 10A, being unable forward to core PE device 10D, and interface status between node 8B and PE device 10A); 
determine that the customer-facing interface for the first L2 circuit as having a down status (Singh - ¶0057 (lines 1-17) PE router 10A configured to send a LACP OOS message to CE router/Layer 2 switch 8B in response to detecting a core network link failure 16 D, informing and instructing router/layer2 node 8B of the failure and instructing to no longer send data to PE router 10A; NOTE: CE router/L2 node 8B receives message from PE device 10A indicating core network failure and instructing to no longer send data to PE router 10A – Status of 16G between PE 10A and node 8A is down); 
and update the access node to send traffic on a second L2 circuit that connects a second PE device of the plurality of PE devices (Singh -¶0057 In response to LACP OOS message from PE router 10A,  CE router/Layer 2 switch or node 8B removes PE router 10A from the lag and diverts traffic to other working MH PEs 10B, 10C  of Ethernet segment 14; NOTE – Node 8B updates node to send traffic on a second L2 circuit to a second PE out of a plurality of PE devices).  
Singh Does not appear to explicitly disclose or strongly suggest: An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices;
An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment;
Brissette discloses: An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment (Brissette – See FIG. 2 shows access network node 232 multi-homed to core edge nodes 222 & 238; FIG. 3: shows access nodes 343 and 344 both multi-homed to PE nodes 360 and 365; ¶0026 (lines1-7): a network device (or network) is multi-homed to a group of two or more core edge nodes, with all (or at least, more than one) of the core edge nodes belonging to such a redundancy group forwarding network traffic to/from the multi-homed network device (or network) for a given VLAN (at least with regard to known unicast traffic(NOTE: Multi-homed configuration between AN and PE devices); FIG. 2 & ¶0035 (lines 1-9 ) Core network 200 employs Ethernet VPN (EVPN) facilitating network communications in core network 220 and access networks 210 and 215 (e.g., a VPN between edge node 250 and 260) supporting Layer 2 VPN services (NOTE: EVPN connecting PE devices); ¶0036 (lines 10-19) Access nodes facilitate Ethernet packet tunneling via EVPN to allow end to end CE to CE connections; ¶0043 (lines 16-20) network paths 380 and 390 provide connectivity for one Ethernet Segment, and network communications paths 382 and 392 provide connectivity for another Ethernet Segment (NOTE: EVPN instance reachable by Ethernet segments connecting PE to AN); NOTE: access node in access network multi-homed to a core network edge node or PE device, where core network implements EVPN facilitating L2 ethernet communication between two separate access networks connected to EVPN via Ethernet segments).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh with teachings of Brissette, since it enables (Brissette  – ¶0046).

8.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Brissette, further in view of Shukla et. al (US-20110222413-A1) referenced hereafter as "Shukla.

Regarding Claim 9 Singh in view of Brissette teaches: The method of claim 8, 
Singh in view of Brissette does not appear to explicitly disclose:wherein receiving interface status information comprises receiving an L2 circuit protocol message including the interface status information within a Type, Length, Value (TLV) of the L2 circuit protocol message, and wherein updating the access node to send traffic on the second L2 circuit comprises: updating, in response to receiving the L2 circuit protocol message, a status of the second L2 circuit to an active L2 circuit to send traffic on the second L2 circuit.  
Shukla discloses: wherein receiving interface status information comprises receiving an L2 circuit protocol message including the interface status information within a Type, Length, Value (TLV) of the L2 circuit protocol message, and wherein updating the access node to send traffic on the second L2 circuit comprises: updating, in response to receiving the L2 circuit protocol message, a status of the second L2 circuit to an active L2 circuit to send traffic on the second L2 circuit (Shukla FIG. 1 & ¶0032 in accordance with CFM protocol, PE devices 14 may operate as a Maintenance association End Point (MEP) generating and receiving CFM entity Continuity check (CC) messages; ¶0033 CC messages are Layer 2 Ethernet messages exchanging service instance of transmitting MEP; ¶0036 PE router 14A notifies MTU 16A of the connectivity problem or status using a TLV of a CC message generated by the MEP operating as part of the service instance that includes MTU 16A, or a layer three device PE router 14A, notifies a layer two device MTU 16A, operating in a layer two network, of an error in the L3 network 10, using an L2 protocol -CFM protocol and Upon receiving the notification CC message, MTU 16A may change the preferred network path for some or all network traffic being forwarded through PE router 14A. If MTU 16A changes its preferred path, MTU 16A may notify PE routers 14A and 14B of the changed preferred path via CC messages as discussed above; NOTE: Using L2 CFM message with TLV set PE 14 notifies MTU 16A of error in L3 network 10 (MTU node receives status message), and MTU 16A that is multi homed to PE 14 A and PE 14B, upon receiving CC from  PE 14A switches paths or all or some traffic through 14A to 14B or second L2 path status is active).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh in view of Brissette with teachings of Shukla, since it enables providing notification of network error events between the L2 network and L3 network, thus improving the operation of network devices and minimizing disruptions caused by network errors and may reduce loss of network packets (Shukla  – ¶0036, ¶0078).

9.	Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Brissette, in view of Shukla et. al (US-20110222413-A1) referenced hereafter as "Shukla", further in view of Singh et. al (US-20170288948-A1) referenced hereafter as " Singh2 ".

Regarding Claim 16, Singh in view of Brissette teaches: The access node of claim 15, 
Singh in view of Brissette does not appear to explicitly disclose:wherein, to receive interface status information, the one or more processors are further configured to receive an L2 circuit protocol message including the interface status information within a Type, Length, Value (TLV) of the L2 circuit protocol message, 
and wherein to configure the access node to send traffic on the second L2 circuit, the one or more processors are further configured to: configure, in response to receiving the L2 circuit protocol message, the second L2 circuit as an active L2 circuit to send traffic on the second L2 circuit; 
and configure the first L2 circuit to operate in Hot-Standby Mode.  

Shukla discloses: wherein, to receive interface status information, the one or more processors are further configured to receive an L2 circuit protocol message including the interface status information within a Type, Length, Value (TLV) of the L2 circuit protocol message, and wherein to configure the access node to send traffic on the second L2 circuit, the one or more processors are further configured to: configure, in response to receiving the L2 circuit protocol message, the second L2 circuit as an active L2 circuit to send traffic on the second L2 circuit (Shukla FIG. 1 & ¶0032 in accordance with CFM protocol, PE devices 14 may operate as a Maintenance association End Point (MEP) generating and receiving CFM entity Continuity check (CC) messages; ¶0033 CC messages are Layer 2 ethernet messages exchanging service instance of transmitting MEP; ¶0036 PE router 14A notifies MTU 16A of the connectivity problem using a TLV of a CC message generated by the MEP operating as part of the service instance that includes MTU 16A, or a layer three device PE router 14A, notifies a layer two device MTU 16A, operating in a layer two network, of an error in the L3 network 10, using an L2 protocol -CFM protocol and Upon receiving the notification CC message, MTU 16A may change the preferred network path for some or all network traffic being forwarded through PE router 14A. If MTU 16A changes its preferred path, MTU 16A may notify PE routers 14A and 14B of the changed preferred path via CC messages as discussed above; NOTE: Using L2 CFM message with TLV set PE 14 notifies MTU 16A of error in L3 network 10, and MTU 16A that is multi homed to 14 A and 14B, upon receiving CC from  PE 14a switches paths or all or some traffic through 14B to 14B ), 
(Shukla  – ¶0036, ¶0078).
While Singh in view of Brissette and Shukla discloses: The access node of claim 15, wherein, to receive interface status information, the one or more processors are further configured to receive an L2 circuit protocol message including the interface status information within a Type, Length, Value (TLV) of the L2 circuit protocol message, and wherein to configure the access node to send traffic on the second L2 circuit, the one or more processors are further configured to: configure, in response to receiving the L2 circuit protocol message, the second L2 circuit as an active L2 circuit to send traffic on the second L2 circuit;
Singh in view of Brissette and Shukla does not appear to explicitly disclose or strongly suggest: and configure the first L2 circuit to operate in Hot-Standby Mode.
Singh2 discloses: and configure the first L2 circuit to operate in Hot-Standby Mode (Singh2 – See FIG.1 & ¶0034 (lines 1-2) active-standby EVPN multi-homing scenario - in response to detecting the failure condition of the active DF PE 6A, non-DF standby DF PE 6B is elected new active DF (active designated forwarder); FIG. 1 & ¶0035 (lines 6-14):  previous active DF, PE 6A, transitions to standby non-DF role for Ethernet segment 13A and outputs IGP message 26A advertising a relatively higher IGP metric configured for VXLAN 14A into network 15A, where IGP messages 26A and 26B represents IGP advertisements for a link and link metric; FIG. 2 & ¶0036 (lines 1-12) CE device 8A (node 8A) receives the new IGP metrics for IGP links to PEs 6..where after having received IGP messages 26, CE device 8A (node 8A) recomputes the IGP shortest path to the common anycast IP address for network 15A-facing interface to the new active DF PE 6B, and CE device 8A begins forwarding L2 traffic on a network 15A-facing interface to PE 6B; NOTE: Node 8A upon receipt of updated IGP message from previous active DF PE 6A indicating previous non-DF-standby PE6B as new active DF, node 8A switches traffic from first circuit to PE6A to second circuit PE6B, with PE 6A now being the new non DF Standby DF – or first circuit now new backup standby circuit or hot standby awaiting next IGP change).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh in view of Brissette and Shukla with teachings of Singh2, since it enables via modifying the IGP metrics that a customer network device or node ensures direction of traffic bound for the remote customer network, to the DF that is actively forwarding traffic in the active-standby PE configuration (Singh2  – ¶0008).

Allowable Subject Matter
10.	Claims 10, 11, 12, 13, 17, 18, 19, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) 	that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) 	that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3)	that all independent claims were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 10, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “further comprising: receiving a Connectivity Fault Management (CFM) message including the information specifying status of the customer-facing interface of the first PE device; and setting, in response to receiving the CFM message, a weighted next hop to the second PE device to cause the access node to send traffic on the second L2 circuit to the second PE device”.

Regarding Claim 11, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein receiving the CFM message comprises receiving the CFM message including Type, Length, Value (TLV) including the information specifying the status information on the customer-facing interface of the PE device”.

Regarding Claim 12, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein setting the weighted next hop to the second PE device comprises: setting a higher weighted next hop to the second PE device; and setting a lower weighted next hop to the first PE device”.

Regarding Claim 13, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the access node and the first PE device are each configured as a Maintenance Association End Point (MEP) to implement a Continuity Check Protocol (CCP) to configure the CFM message including at least the TLV indicating the status of the customer-facing interface of the first PE device”.

Regarding Claim 17, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the one or more processors are further configured to: receive a Connectivity Fault Management (CFM) message including information specifying status of the customer-facing interface of the first PE device, and set, in response to receiving the CFM message, a weighted next hop to the second PE device to cause the access node to send traffic on the second L2 circuit to the second PE device”.

Regarding Claim 18, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the CFM message includes a Type, Length Value (TLV) including the information specifying status of the customer-facing interface of the first PE device”.

Regarding Claim 19, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the CFM session is operating in distributed mode”.

Regarding Claim 20, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein the one or more processors are further configured to: receive traffic from a customer edge (CE) device connected to the access node; and forward the traffic on the second L2 circuit to the second PE device”.

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        April 02, 2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414